DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of US Patent 10,520,322 filed 06/15/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/26/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, and 15 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 6, and 11 of Batta et al., U.S. Patent # 10,520,322. Although the claims at issue are not ,identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 1, 8, and 15 of the instant application were fully disclosed in and covered by the claims 1, 6, and 11 of U.S. Patent # 10,520,322, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goddard et al. (USPGPub 2013/0325839) in view of Abbas et al. As per claim 1, Goddard discloses a method, comprising: 	receiving, by a device, an input (see at least Figure 3); 	identifying, by the device and based on the input, two or more roads or prefixes associated with the two or more roads (see at least paragraph 0200; wherein a search query to initiate a search for an intersection); 	performing, by the device and based on identifying the two or more roads or the prefixes, a search for an intersection using information identifying the two or more roads or the prefixes (see at least paragraph 0099; wherein selection of the search button 120 on the single search client 550 initiates a single search on a user search query input in the single search box global 110. Search results for the user search query are displayed on a results screen 710 on the single search client 550… see at least paragraph 0200; wherein a search query to initiate a search for an intersection); and 	providing, by the device and for display on a map, one or more results of the search to permit or cause one or more actions to be performed (see at least paragraph 0071; wherein a list of search results 700 relevant to a user search query is displayed on a results screen 710 on the single search client 550. The single search client 550 is able to request up to 10 (configurable) search results at a time. If more than 10 search results are available for a search query, an existing scroll model is used to display results on a single page), 		the one or more results identifying one or more intersections (see at least paragraph 0099; wherein search results for the user search query are displayed on a results screen 710 on the single search client 550). Goddard does not explicitly mention the one or more actions including at least one of: selecting a particular intersection, of the one or more intersections, associated with the two or more roads, or determining a set of directions to the particular intersection.	However Abbas does disclose:		the one or more actions including at least one of: selecting a particular intersection, of the one or more intersections, associated with the two or more roads (see at least paragraph 0047; wherein the first user can move the position selector 404 to a street intersection near the building to instruct the vehicle 102 to arrive at the intersection rather than at the building), or determining a set of directions to the particular intersection.  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abbas with the teachings as in Goddard. The motivation for doing so would have been to provide a more accurate location for the selection of the intersection. 	As per claims 2 and 16, Goddard and Abbas disclose determining a location of the device (see at least paragraph 0080; wherein Goddard discloses suggested complete terms are retrieved by the search servlet 510 and are relevant to a current location of a requesting client/user device); and 	wherein determining the set of directions to the particular intersection comprises: determining the set of directions from the location of the device to the particular intersection (see at least paragraph 0047; wherein Abbas discloses the first user can move the position selector 404 to a street intersection near the building to instruct the vehicle 102 to arrive at the intersection rather than at the building).  	As per claims 3 and 17, Abbas discloses providing the set of directions to a vehicle (see at least paragraph 0047; wherein the first user can move the position selector 404 to a street intersection near the building to instruct the vehicle 102 to arrive at the intersection rather than at the building).  	As per claims 4 and 18, Abbas discloses wherein selecting the particular intersection comprises: selecting the particular intersection based on a user selection of a particular result of the one or more results (see at least paragraph 0047; wherein the first user can move the position selector 404 to a street intersection near the building to instruct the vehicle 102 to arrive at the intersection rather than at the building).  	As per claims 5 and 19, Abbas discloses storing information identifying the user selection to improve future search results (see at least paragraph 0027; wherein the user application 120 includes a database 130 to store the user inputs. The user application 120 also includes a communicator 132. The communicator 132 transmits the data stored in the database 130, such as the calendar event start and end times, the event location, the request for the vehicle 102, the selected pickup position, etc., to the first processor 104 of the vehicle 102).  	As per claim 8, Goddard discloses a device (see at least Figure 5; items 550), comprising: 	one or more memories (see at least Figure 5; items 550); and 	one or more processors communicatively coupled to the one or more memories (see at least Figure 5; items 550),  configured to: 		receive an input (see at least Figure 3); 		identify, based on the input, two or more roads or portions of names associated with the two or more roads (see at least paragraph 0200; wherein a search query to initiate a search for an intersection);  29PATENT Docket No. 20170135C1 		perform a search for an intersection using information identifying the two or more roads or the portions of names (see at least paragraph 0099; wherein selection of the search button 120 on the single search client 550 initiates a single search on a user search query input in the single search box global 110. Search results for the user search query are displayed on a results screen 710 on the single search client 550… see at least paragraph 0200; wherein a search query to initiate a search for an intersection); and 		provide, for display on a map, one or more results of the search to permit or cause one or more actions to be performed (see at least paragraph 0071; wherein a list of search results 700 relevant to a user search query is displayed on a results screen 710 on the single search client 550. The single search client 550 is able to request up to 10 (configurable) search results at a time. If more than 10 search results are available for a search query, an existing scroll model is used to display results on a single page), 			the one or more results identifying one or more intersections (see at least paragraph 0099; wherein search results for the user search query are displayed on a results screen 710 on the single search client 550). Goddard does not explicitly mention the one or more actions including at least one of: a selection of a particular intersection, of the one or more intersections, associated with the two or more roads, or a determination of a set of directions to the particular intersection.  	However Abbas does disclose:	the one or more actions including at least one of: a selection of a particular intersection, of the one or more intersections, associated with the two or more roads (see at least paragraph 0047; wherein the first user can move the position selector 404 to a street intersection near the building to instruct the vehicle 102 to arrive at the intersection rather than at the building), or a determination of a set of directions to the particular intersection.  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abbas with the teachings as in Goddard. The motivation for doing so would have been to provide a more accurate location for the selection of the intersection.	As per claim 9, Abbas discloses wherein the one or more processors are further configured to: provide information related to at least one of a landmark or an event associated with a location within a threshold distance of the particular intersection (see at least paragraph 0047; wherein the first user can move the position selector 404 to a street intersection near the building to instruct the vehicle 102 to arrive at the intersection rather than at the building).  	As per claim 10, Goddard discloses wherein the one or more processors are further configured to: receive an additional input; and modify the one or more results based on the additional input (see at least paragraph 0077; wherein suggestions 800 are displayed on the single search client 550 as a search query 810 is input, character by character, in to the single search box global 110. As a user begins to enter text 810 in to the single search box global 110, search suggestions 800 begin to appear below the single search box global 110).  	As per claim 11, Goddard discloses wherein the input is a voice input (see at least paragraph 0091; wherein a search query is entered via text or voice).  	As per claim 12, Goddard discloses wherein the one or more processors are further configured to: determine a location of the device (see at least paragraph 0080; wherein suggested complete terms are retrieved by the search servlet 510 and are relevant to a current location of a requesting client/user device); and 		determine, based on the location, a priority for the one or more results (see at least paragraph 0235; wherein based on a current location of a requesting client/user device is prioritized).  	As per claim 15, Goddard discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 	one or more instructions that, when executed by one or more processors (see at least Figure 5; items 550), cause the one or more processors to: 		receive an input (see at least Figure 3); 		identify, based on the input, two or more roads or prefixes associated with the two or more roads (see at least paragraph 0200; wherein a search query to initiate a search for an intersection); 		perform, based on identifying the two or more roads or the prefixes, a search for an intersection using information identifying the two or more roads or the prefixes (see at least paragraph 0099; wherein selection of the search button 120 on the single search client 550 initiates a single search on a user search query input in the single search box global 110. Search results for the user search query are displayed on a results screen 710 on the single search client 550… see at least paragraph 0200; wherein a search query to initiate a search for an intersection); and 		provide, for display on a map, one or more results of the search to permit or cause one or more actions to be performed (see at least paragraph 0071; wherein a list of search results 700 relevant to a user search query is displayed on a results screen 710 on the single search client 550. The single search client 550 is able to request up to 10 (configurable) search results at a time. If more than 10 search results are available for a search query, an existing scroll model is used to display results on a single page), 			the one or more results identifying one or more intersections (see at least paragraph 0099; wherein search results for the user search query are displayed on a results screen 710 on the single search client 550). Goddard does not explicitly mention the one or more actions including at least one of: select a particular intersection, of the one or more intersections, associated with the two or more roads, or determine a set of directions to the particular intersection.  	However Abbas does disclose:	the one or more actions including at least one of: select a particular intersection, of the one or more intersections, associated with the two or more roads (see at least paragraph 0047; wherein the first user can move the position selector 404 to a street intersection near the building to instruct the vehicle 102 to arrive at the intersection rather than at the building), or determine a set of directions to the particular intersection.  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Abbas with the teachings as in Goddard. The motivation for doing so would have been to provide a more accurate location for the selection of the intersection.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goddard et al. (USPGPub 2013/0325839), in view of Abbas et al. (USPGPub 2018/0060827), and further in view of Krishnan et al. (USPGPub 2018/0322941).	As per claim 6, Goddard and Abbas do not explicitly mention providing, for display on the map, the set of directions.	However Krishnan does disclose:	providing, for display on the map, the set of directions (see at least paragraph 0215; wherein the individual selects the provider, a nearby emergency room, with the shortest estimated time to treatment, and his phone opens up a map application with directions to the provider's location). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Krishnan with the teachings as in Goddard and Abbas. The motivation for doing so would have been to improved performance over time as the electronic device is updated such as with better cameras providing superior resolution and/or clarity, see Krishnan paragraph 0038.	As per claims 7 and 20, Goddard and Abbas do not explicitly mention causing an application to open; and providing, for display via the application, the set of directions.	However Krishnan does disclose:	causing an application to open (see at least paragraph 0215; wherein the individual selects the provider, a nearby emergency room, with the shortest estimated time to treatment, and his phone opens up a map application with directions to the provider's location); and providing, for display via the application, the set of directions (Krishnan see at least paragraph 0215; wherein the individual selects the provider, a nearby emergency room, with the shortest estimated time to treatment, and his phone opens up a map application with directions to the provider's location).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Krishnan with the teachings as in Goddard and Abbas. The motivation for doing so would have been to improved performance over time as the electronic device is updated such as with better cameras providing superior resolution and/or clarity, see Krishnan paragraph 0038.	As per claim 13, Goddard and Abbas do not explicitly mention wherein the one or more processors, when receiving the input, are configured to: receive the input from another device; and wherein the one or more processors are further configured to: provide the set of directions to the other device.	However Krishnan does disclose:	wherein the one or more processors, when receiving the input, are configured to: receive the input from another device (see at least paragraph 0012; wherein the single search client sends a search query to the single search server to request relevant search results for each single search initiated thereon. Search queries received on the single search server are forwarded to the search servlet. The search servlet then retrieves and returns relevant search results to the single search client for each search query received thereon); and wherein the one or more processors are further configured to: provide the set of directions to the other device (see at least paragraph 0215; wherein the individual selects the provider, a nearby emergency room, with the shortest estimated time to treatment, and his phone opens up a map application with directions to the provider's location).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Krishnan with the teachings as in Goddard and Abbas. The motivation for doing so would have been to improved performance over time as the electronic device is updated such as with better cameras providing superior resolution and/or clarity, see Krishnan paragraph 0038.	As per claim 14, Krishnan discloses wherein the one or more processors are further configured to: cause an application to open on the other device, and the set of directions being provided, for display, via the application (see at least paragraph 0215; wherein the individual selects the provider, a nearby emergency room, with the shortest estimated time to treatment, and his phone opens up a map application with directions to the provider's location).  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:
USPGPub 2015/0370851 – Provides a location search device that searches for a location in accordance with a user-input character string.
US 10,176,633- Provides a first operational mode for browsing and searching a map. The program provides a second operational mode for providing a navigation presentation that provides a set of navigation directions along a navigated route by reference to the map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662